Citation Nr: 1408984	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  10-41 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to June 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by which the RO granted service connection for PTSD.  The Veteran is contesting the initial 30 percent evaluation assigned.

In his September 2010 substantive appeal, the Veteran raised the issues of entitlement to a compensable evaluation for service-connected bilateral hearing loss and entitlement to an evaluation in excess of 10 percent for service-connected tinea versicolor; these issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The issue of entitlement to an initial evaluation in excess of 30 percent for PTSD requires further evidentiary development.  Accordingly, the case is REMANDED to the RO/AMC for the following action:

1.  Schedule a VA mental disorders examination for an assessment of the current severity of the Veteran's service-connected PTSD.  All symptoms and manifestations of PTSD should be detailed, and the severity of each symptom and manifestation diagnosed should be stated.  Furthermore, the impact, if any, of the service-connected PTSD on employability should be discussed.  

The examiner must review all pertinent documents in the claims file in conjunction with the examination and indicate in the examination report whether the requested claims file review took place.  A rationale for all findings and conclusions should be provided.  In particular, the examiner must explain the reasoning behind any assigned Global Assessment of Function (GAF) score.

2.  Readjudicate the claim of entitlement to an initial evaluation in excess of 30 percent for service-connected PTSD in light of this and all other additional evidence.  If this claim continues to be denied, send the Veteran and his representative a supplemental statement of the case (SSOC) and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


